            Case 1:19-cv-11483-GBD-OTW Document 43
                                                42 Filed 09/29/20
                                                         09/25/20 Page 1 of 1
                     MEMO ENDORSED
                                                                    SO ORDERED:

                                                                    The October 6, 2020 conference is adjourned sine die.
                                                                    Parties are to submit a joint status letter within 7 days of the
                                                                    conclusion of the mediation.
Attorneys at Law


David Garland                                                       ________________________________
t 212.351.4708                                                      Ona T. Wang             9/29/20
f 212.878.8600
dgarland@ebglaw.com
                                                                    Unitied States Magistrate Judge

                                                                                September 25, 2020

    VIA ECF
    Honorable Ona T. Wang
    United States District Court
    Southern District of New York
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

                Re: Nago v. Bloomberg L.P., Case No. 19-CV-11483 (GBD) (OTW)

    Dear Judge Wang:

           This firm represents defendant Bloomberg L.P. (“Bloomberg”) in the above-captioned
    matter. The parties submit this joint letter motion to confirm the Court’s adjournment of the
    October 1, 2020 deadline for the parties’ joint letter regarding the status of discovery and the
    October 6, 2020 status conference. (See ECF No. 34).

            These dates had been set during the August 4, 2020 status conference (see id.), but on
    August 20, Your Honor referred the case to the Court’s Mediation Program (ECF No. 38) and
    stayed discovery pending mediation (ECF No. 39) (the mediation is scheduled for October 21).
    Given Your Honor’s Orders, the parties seek the Court’s confirmation that the October 1 and 6
    dates are deemed adjourned.

                Thank you for Your Honor’s courtesies in this matter.

                                                                          Respectfully submitted,

                                                                          EPSTEIN BECKER & GREEN, P.C.
                                                                          By:      /s/ David W. Garland____________
                                                                                   David W. Garland

    cc: Damon Nago, pro se (via ECF)




                Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com



Firm:51403279
